DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 2-5, 7, 8 and 12-25 are pending in the instant invention.  According to the Amendments to the Claims, filed April 5, 2022, claims 2-5, 7 and 8 were amended, claims 1, 6 and 9-11 were cancelled and claims 21-25 were added.

Status of Priority

	This invention is a Continuation-In-Part (CIP) of US Application No. 15/746,230, filed January 19, 2016 and now US 10,844,051, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CA2016/050866, filed July 22, 2016, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/195,485, July 22, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on April 5, 2022, is acknowledged: a) Group I - claims 2-5, 7, 8 and 21-25; and b) substituted imidazole of formula A - p. 28, compound 1143.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazoles of the Class III, where n = 1; Ar1 = -Ph; Ar2 = -Ph; R1 and R2, together with the nitrogen atom to which they are attached, form a piperazin-1-yl, substituted at N4, with -Ph; X = -NR-, wherein R = -H; and Y = N, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted imidazoles of the Class III, where n = 1, 2, 3, 4, 5, or 6; Ar1 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; Ar2 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a heterocyclic ring selected from the group consisting of piperazin-1-yl and morpholin-4-yl, wherein the piperazin-1-yl or morpholin-4-yl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; X = -NR-, wherein R = -H; and Y = N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on January 6, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on January 6, 2022, the instant Markush claim was restricted to substituted imidazoles of the Class III, where n = 1, 2, 3, 4, 5, or 6; Ar1 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkyl-aryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; Ar2 = -phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkyl-aryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; R1 and R2, taken together with the nitrogen heteroatom to which they are attached, form a heterocyclic ring selected from the group consisting of piperazin-1-yl and morpholin-4-yl, wherein the piperazin-1-yl or morpholin-4-yl is optionally substituted with 1 substituent selected from the group consisting of halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, and aryl; X = -NR-, wherein R = -H; and Y = N, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on January 6, 2022.
	Next, the inventor or joint inventor should further note that claim 2 is directed to allowable substituted imidazoles of the formula A.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-18, directed to a method of treating a medical condition that involves a KRAS mutant, comprising administering… a substituted imidazole of the formula A, or a pharmaceutical composition thereof, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that claims 19 and 20, directed to the invention of Group III, drawn to a method of inhibiting KRAS signaling in a biological medium, comprising submitting the biological medium to a chemical compound which disrupts KRAS dimerization, do not require all the limitations of the allowable substituted imidazoles of the formula A, and have NOT been rejoined.
	Moreover, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and Group II, respectively, as set forth in the Office action, mailed on September 30, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Here, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Now, the inventor or joint inventor should further note that where a reply to an Office action has otherwise placed the invention in condition for allowance, the failure to cancel claims drawn to the nonelected invention ineligible for rejoinder or to take appropriate action will be construed as authorization to cancel these claims by Examiner’s Amendment and pass the invention to issue.  See MPEP § 821.02.
	Accordingly, the inventor or joint inventor should further note that claims 19 and 20, drawn to a nonelected invention, without traverse, in the reply filed on April 5, 2022, are hereby cancelled in the section below entitled Examiner’s Amendment.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on January 6, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 5, 2022.
	Thus, a second Office action and prosecution on the merits of claims 2-5, 7, 8, 12-18 and 21-25 is contained within.

Reasons for Allowance

	Claims 2-5, 7, 8, 12-18 and 21-37 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted imidazoles of the formula A, as recited in claim 2; (2) substituted imidazoles of the formula B, as recited in claim 21; and (3) substituted imidazoles, as recited in claim 37, respectively.
	Consequently, the limitation on the core of the substituted imidazoles of the formula A that is not taught or fairly suggested in the prior art is piperazin-1,4-diyl on the periphery of the imidazole core.  This limitation is present in the recited species of claims 4 and 5, respectively.
	Moreover, the limitation on the core of the substituted imidazoles of the formula B that is further not taught or fairly suggested in the prior art is piperazin-1,4-diyl on the periphery of the imidazole core.  This limitation is present in the recited species of claim 23.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
2,4,5-TRISUBSTITUTED IMIDAZOLES AND USE THEREOF IN THE TREATMENT OF KRAS-DRIVEN CANCERS

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZOLES FOR THE TREATMENT OF CANCER”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula A:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A

or a pharmaceutically acceptable salt thereof,

wherein:

	Ri is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, or aryl;
	Ri’ is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, or aryl;
	Ri” is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, or aryl;
	l is 0 or 1;
	l’ is 0 or 1;
	l’' is 0 or 1;
	m is 0 or 1; and
	n is 1, 2, 3, 4, 5, or 6.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 2, wherein the compound is of formula A1:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A1

or a pharmaceutically acceptable salt thereof,

wherein:

	Ri’ is halogen;
	Ri” is halogen;
	l’ is 0 or 1; and
	l” is 0 or 1.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 2, wherein the compound is selected from the group consisting of:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 1141, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 1143,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 1181, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 1314,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 1924, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 1926,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 1928, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 1931,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 1934, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 1937,

and 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 1946,

or a pharmaceutically acceptable salt thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 2, wherein the compound is selected from the group consisting of:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 1093, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 1101,

, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 1290, and 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 1291,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound according to claim 2, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting a KRAS mutant in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of a compound according to claim 2, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 7.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the KRAS mutant is selected from the group consisting of G12C, G12D, and G12V, or a combination thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the subject is an animal.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 13, wherein the animal is a human.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the subject has a KRAS-driven cancer.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 15, wherein the KRAS-driven cancer is selected from the group consisting of a metastatic KRAS-driven cancer, a multi-drug resistant KRAS-driven cancer, a primary KRAS-driven cancer, a recurrent KRAS-driven cancer, or a combination thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 15, wherein the KRAS-driven cancer is selected from the group consisting of colorectal cancer, lung cancer, and pancreatic cancer.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 15, wherein the method further comprises administering to the subject in need thereof a therapeutically effective amount of a second cancer therapy.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:

---“The method according to claim 8, wherein the therapeutically effective amount of the compound, or a pharmaceutically acceptable salt thereof, or the therapeutically effective amount of the pharmaceutical composition, is administered to the subject in need thereof intraarterially, intramuscularly, intranasally, intraocularly, intravenously, orally, subcutaneously, topically, and transdermally.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“A method for selectively inhibiting KRAS G12D and/or KRAS G12V over wild-type KRAS in a subject, wherein the method comprises administering to a subject in need thereof a therapeutically effective amount of a compound according to claim 2, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 7.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula B:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

B

or a pharmaceutically acceptable salt thereof,

wherein:

	Ri is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, or aryl;
	Ri’ is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, or aryl;
	Ri” is halogen, CN, NO2, alkyl, haloalkyl, NH2, OH, O(alkyl), O(haloalkyl), O(alkylaryl), O(aryl), O(thioaryl), O(thioalkylaryl), SH, S(alkyl), S(haloalkyl), cycloalkyl, or aryl;
	l is 0 or 1;
	l’ is 0 or 1;
	l’' is 0 or 1;
	m is 0 or 1; and
	n is 1, 2, 3, 4, 5, or 6.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 23, wherein the compound is of formula B1:


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

B1

or a pharmaceutically acceptable salt thereof,

wherein:

	Ri’ is halogen;
	Ri” is halogen;
	l’ is 0 or 1; and
	l” is 0 or 1.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 23, wherein the compound is selected from the group consisting of:


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 1121 and 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 1177,

or a pharmaceutically acceptable salt thereof.”---

	For new claim 26, the following text is inserted:
---“A pharmaceutical composition comprising a compound according to claim 23, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.”---

	For new claim 27, the following text is inserted:
---“A method for inhibiting a KRAS mutant in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of a compound according to claim 23, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 26.”---

	For new claim 28, the following text is inserted:
---“The method according to claim 27, wherein the KRAS mutant is selected from the group consisting of G12C, G12D, and G12V, or a combination thereof.”---

	For new claim 29, the following text is inserted:
---“The method according to claim 27, wherein the subject is an animal.”---

	For new claim 30, the following text is inserted:
---“The method according to claim 29, wherein the animal is a human.”---

	For new claim 31, the following text is inserted:
---“The method according to claim 27, wherein the subject has a KRAS-driven cancer.”---

	For new claim 32, the following text is inserted:
---“The method according to claim 31, wherein the KRAS-driven cancer is selected from the group consisting of a metastatic KRAS-driven cancer, a multi-drug resistant KRAS-driven cancer, a primary KRAS-driven cancer, a recurrent KRAS-driven cancer, or a combination thereof.”---

	For new claim 33, the following text is inserted:
---“The method according to claim 31, wherein the KRAS-driven cancer is selected from the group consisting of colorectal cancer, lung cancer, and pancreatic cancer.”---

	For new claim 34, the following text is inserted:
---“The method according to claim 31, wherein the method further comprises administering to the subject in need thereof a therapeutically effective amount of a second cancer therapy.”---

	For new claim 35, the following text is inserted:
---“The method according to claim 27, wherein the therapeutically effective amount of the compound, or a pharmaceutically acceptable salt thereof, or the therapeutically effective amount of the pharmaceutical composition, is administered to the subject in need thereof intraarterially, intramuscularly, intranasally, intraocularly, intravenously, orally, subcutaneously, topically, and transdermally.”---


	For new claim 36, the following text is inserted:
---“A method for selectively inhibiting KRAS G12D and/or KRAS G12V over wild-type KRAS in a subject, wherein the method comprises administering to a subject in need thereof a therapeutically effective amount of a compound according to claim 23, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 26.”---

	For new claim 37, the following text is inserted:
---“	A compound selected from the group consisting of:


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 1932, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 1933,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 1938, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 1939,


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 1940, and 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 1949,

or a pharmaceutically acceptable salt thereof.”---

	Claims 19 and 20 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Beatrice Ngatcha (Reg. No. 60,930) on April 11, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624